

CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into as of this
13th day of December, 2010 by and between I-Web Media, Inc., a Delaware
corporation dba Heartland Bridge Capital (the “Company”) and RWIP, LLC, an
Oregon limited liability company (the “Consultant”).


RECITALS


WHEREAS, the Company wishes to engage the consulting services of Consultant as
set forth in Section 1 below; and


WHEREAS, Consultant wishes to provide the Company with consulting services on
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:


1.           CONSULTING SERVICES


The Company hereby authorizes, appoints and engages the Consultant to perform
the services set forth in Exhibit A (the “Services”), in accordance with the
terms and conditions set forth in this Agreement.


2.           TERM OF AGREEMENT


This Agreement shall be in full force and effect as of the date hereof through
and including that period which ends one (1) year after the date of this
Agreement.  The Company and the Consultant shall each have the right to
terminate this Agreement in the event of the bankruptcy, insolvency, or
assignment for the benefit of creditors of the other party, in the event the
other party fails to comply with the terms of this Agreement, or on thirty (30)
days written notice.


3.           COMPENSATION TO CONSULTANT


The Company shall pay Consultant upon reaching the benchmarks set forth on, and
in accordance with, Exhibit A.


4.
REPRESENTATIONS AND WARRANTIES OF CONSULTANT



Consultant represents and warrants to and agrees with the Company that:


 
a.
This Agreement has been duly authorized, executed, and delivered by
Consultant.  This Agreement constitutes the valid, legal, and binding obligation
of Consultant, enforceable in accordance with its terms, except as rights to
indemnity hereunder may be limited by applicable federal or state securities
laws, and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, or similar laws affecting creditor's rights
generally; and


 
Page 1 of 9

--------------------------------------------------------------------------------

 

 
b.
The consummation of the transactions contemplated hereby will not result in any
breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Consultant is a party, or violate any
order, applicable to Consultant, of any court or federal or state regulatory
body or administrative agency having jurisdiction over Consultant or over any of
its property.



5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company hereby represents, warrants, covenants to, and agrees with
Consultant that:


 
a.
This Agreement has been duly authorized and executed by the Company.  This
Agreement constitutes the valid, legal, and binding obligation of the Company,
enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by applicable federal or state securities laws, except
in each case as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditor's rights generally.



 
b.
The consummation of the transactions contemplated hereby will not result in any
breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which the Company is a party, or violate any
order, applicable to the Company, of any court or federal or state regulatory
body or administrative agency having jurisdiction over the Company or over any
of its property.



 
c.
There is not now pending or, to the knowledge of the Company, threatened, any
undisclosed action, suit or proceeding to which the Company is a party before or
by any court or governmental agency or body which might result in a material
adverse change in the financial condition of the Company.  The performance of
this Agreement and the consummation of the transactions contemplated hereby will
not result in a breach of the terms or conditions of, or constitute a default
under, any statute, indenture, mortgage or other material Agreement or
instrument to which the Company is a party, or violate any order, applicable to
the Company, or governmental agency having jurisdiction over the Company or over
any of its property.


 
Page 2 of 9

--------------------------------------------------------------------------------

 

6.           The parties hereto agree that the Company shall be responsible for
any and all costs and expenses reasonably incurred by Consultant in performing
his duties hereunder, including but not limited to legal fees, printing costs,
fees paid to third-party professionals, etc.  No expense to be reimbursed by the
Company in excess of $1,000 shall be incurred by Consultant without the prior
written approval of the Company.  The parties agree that certain outside vendors
will employed to support critical benchmarks in Exhibit A. All outside vendor
contracts will be approved in advance by the company and will be contracted
directly with the help of the consultant.


7.           INDEPENDENT CONTRACTOR


Both the Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venturer, agent, officer or employee of the Company.  Neither
party hereto shall have any authority to bind the other in any respect vis a vis
any third party, it being intended that each shall remain an independent
contractor and responsible only for its own actions.  Consultant shall have no
claim or action against the Company based on an employment relationship between
the Company and Consultant, and Consultant shall be responsible for any and all
taxes owed for any compensation paid to Consultant by the Company under this
Agreement.


8.           WORK PRODUCT


Any works, ideas, discoveries, inventions, patents, products, copyrights,
trademarks, intellectual property, or other information (collectively, the “Work
Product”) developed in whole or in part by Consultant, or its permitted
assignees, in connection with the Services shall be the exclusive property of
the Company and held in the name of the Company.  Upon request, Consultant shall
sign all documents necessary to confirm or perfect the exclusive ownership of
the Company to the Work Product.


9.           NOTICES


Any notice, request, demand, or other communication given pursuant to the terms
of this Agreement shall be hand delivered, sent via facsimile, or sent via
overnight courier, and shall be deemed given upon delivery, correctly addressed
to the addresses of the parties indicated below or at such other address as such
party shall in writing have advised the other party.


If to the Company:


James F. Groelinger
Chief Executive Officer
I-Web Media, Inc.
1 International Boulevard, Suite 400
Mahwah, NJ  07495
E-mail: jgroelinger@hbcapital.com
Fax:  (518) 252-3917

 
Page 3 of 9

--------------------------------------------------------------------------------

 


 
With a copy to:
Craig V. Butler, Esq.

The Lebrecht Group, APLC
9900 Research Drive
Irvine, CA  92628
Fax: (949) 635-1244


If to Consultant:


RWIP, LLC
__________________________
__________________________
Attn.
Fax:


10.         ASSIGNMENT


The Consultant acknowledges that the services to be rendered by RWIP are unique
and personal.  Accordingly, the Consultant may not assign any of his rights or
delegate any of their duties or obligations under this Agreement, except to the
principals of RWIP or to entities controlled by the principals of RWIP, without
the express written consent of the Company.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Company.


11.         CHOICE OF LAW AND VENUE


This Agreement is executed pursuant to and shall be interpreted and governed for
all purposes under the laws of the State of Texas.  Any cause of action brought
to enforce any provision of this Agreement shall be brought in the appropriate
court in Fort Bend County, Texas.  If any provision of this Agreement is
declared void, such provision shall be deemed severed from this Agreement, which
shall otherwise remain in full force and effect.  This Agreement shall supersede
any previous agreements, written or oral, expressed or implied, between the
parties relating to the subject matter hereof.


12.         DISPUTE RESOLUTION


In the event of any controversy, dispute, or claim arising out of or related to
this Agreement or the breach thereof, the Company and Consultant agree to meet
and confer in good faith to attempt to resolve the controversy, dispute, or
claim without an adversary proceeding.  If the controversy, dispute, or claim is
not resolved to the mutual satisfaction of the Company and Consultant within ten
(10) business days of notice of the controversy, dispute, or claim, the Company
and Consultant agree to waive their rights, if any, to a jury trial, and to
submit the controversy, dispute, or claim to a retired judge or justice for
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  The Company and Consultant agree that the
only proper venue for the submission of claims shall be the Fort Bend County,
Texas.  Judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.  Any dispute resolution proceedings
contemplated by this provision shall be as confidential and private as permitted
by law.

 
Page 4 of 9

--------------------------------------------------------------------------------

 

13.         NONDISCLOSURE


Consultant acknowledges that the list of the Company’s customers, manufacturing
contacts, financial documents, and other proprietary information, as may be
specified by the Company, as it may exist from time to time are valuable,
special and unique assets of the Company’s business.  “Confidential Information”
means data, information, technology, samples and specimens relating solely to
the Products, The Consultant will not, during or after the term of this
Agreement, disclose such information, as specified by the Company, or any part
thereof, to any person, firm, corporation, association, or other entity for any
reason or purpose whatsoever.  This obligation of confidence does not apply to
information, which is known to the Consultant prior to its receipt from the
Company, information that is or becomes available to the public through no act
or omission of the Consultant, information received from a third party, or
information that is independently developed by the Consultant.  In the event of
a breach or threatened breach by the Consultant of the provisions of this
paragraph, the Company shall be entitled to an injunction restraining the
Consultant from disclosing, in whole or in part, this information, or from
rendering any service to any person, firm, corporation, association, or other
entity to whom such information, in whole or in part, has been disclosed or is
threatened to be disclosed.  Nothing herein shall be construed as prohibiting
the Company form pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from the
Consultant.


14.         ENTIRE AGREEMENT


Except as provided herein, this Agreement, including exhibits, contains the
entire agreement of the parties, and supersedes all existing negotiations,
representations, or agreements and all other oral, written, or other
communications between them concerning the subject matter of this Agreement.
There are no representations, agreements, arrangements, or understandings, oral
or written, between and among the parties hereto relating to the subject matter
of this Agreement that are not fully expressed herein.


15.         SEVERABILITY


If any provision of this Agreement is unenforceable, invalid, or violates
applicable law, such provision, or unenforceable portion of such provision,
shall be deemed stricken and shall not affect the enforceability of any other
provisions of this Agreement.

 
Page 5 of 9

--------------------------------------------------------------------------------

 

16.         CAPTIONS


The captions in this Agreement are inserted only as a matter of convenience and
for reference and shall not be deemed to define, limit, enlarge, or describe the
scope of this Agreement or the relationship of the parties, and shall not affect
this Agreement or the construction of any provisions herein.


17.         COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.


18.         MODIFICATION


No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all parties hereto.


19.         ATTORNEYS FEES


Except as otherwise provided herein, if a dispute should arise between the
parties including, but not limited to arbitration, the prevailing party shall be
reimbursed by the non-prevailing party for all reasonable expenses incurred in
resolving such dispute, including reasonable attorneys' fees.


[remainder of page intentionally left blank; signature page to follow]

 
Page 6 of 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


“Company”
 
“Consultant”
         
I-Web Media, Inc.
 
RWIP, LLC
 
a Delaware corporation
 
an Oregon limited liability company
           
/s/ James F. Groelinger
   
/s/ Amanda Matthews
 
By:
James F. Groelinger
 
By:
Amanda Matthews
 
Its:
Chief Executive Officer
 
President of Fandeck, Inc., the General
Partner of Rivercoach Partners, LP, the
Managing Member of RWIP LLC
 


 
Page 7 of 9

--------------------------------------------------------------------------------

 

Exhibit A


Services


Date (1)
 
Payment
 
Tasks Completed (1)
         
December 13, 2010
 
$2,500
 
Upfront Payment
January 15, 2011
February 15, 2011- May 14, 2011
 
$$27,500
$10,000/mo
 
-Retainer
 Outline design criteria
- Integrate Concept Test data into design criteria
- Design clinical prototype
- Evaluate manufacturing design
- Make clinical prototypes
- Write clinical test protocol, choose site, and obtain IRB approval
- Design concept research to project trial rates
         
May 15, 2011 – June 14, 2011
 
$10,000/mo.
 
- Determine number of tampon uses now and growth rates in U.S. and worldwide
market
- Determine best distribution model for consumer penetration
- Estimate early and later adopter trial numbers
- Trial rates are then adjusted for awareness and availability
- Repeat rates need to be estimated and then tested
- Decay rate can then be estimated and applied
- Volume rates and pricing can then be developed
June 15, 2011 – September 14, 2011
 
$10,000/mo.
 
- Each potential worldwide development and distribution partner will be studied
- After review a plan will be designed to present materials and begin
partnership process


 
Page 8 of 9

--------------------------------------------------------------------------------

 



       
- Most partners will require NDA’s in place and therefore will need our patent
to be published in order to begin contact
September 15, 2011 – December 15, 2011
 
$10,000/mo.
 
- Outline 510k plan
- Write and submit 510k



(1)  Dates are estimated.

 
Page 9 of 9

--------------------------------------------------------------------------------

 